
	
		II
		111th CONGRESS
		2d Session
		S. 3947
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Cochran (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to convey to the
		  State of Mississippi 2 parcels of surplus land within the boundary of the
		  Natchez Trace Parkway, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natchez Trace Parkway Land Conveyance
			 Act of 2010.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Natchez Trace Parkway,
			 Proposed Boundary Change, numbered 604/105392, and dated November
			 2010.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of Mississippi.
			3.Land conveyance;
			 boundary adjustment
			(a)Conveyance
			 authorityNotwithstanding any other provision of law, the
			 Secretary shall, not later than 60 days after the date of enactment of this
			 Act, convey to the State, by quitclaim deed and without consideration, all
			 right, title, and interest of the United States in and to 2 parcels of land in
			 the city of Natchez, Mississippi, described in subsection (b).
			(b)Land subject to
			 conveyanceThe parcels of land referred to in subsection (a)
			 consist of a total of approximately 67 acres of land that are generally
			 depicted as Proposed Conveyance on the map.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(d)Boundary
			 adjustments
				(1)Exclusion of
			 conveyed landOn completion of the conveyance to the State of the
			 land described in subsection (b), the Secretary shall adjust the boundary of
			 the Natchez Trace Parkway to exclude the conveyed land.
				(2)Inclusion of
			 additional landEffective on the date of enactment of this Act,
			 the boundary of the Natchez Trace Parkway is adjusted to include the
			 approximately 10 acres of land that are generally depicted as “Proposed
			 Addition” on the map.
				
